                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MELISSA S LANDON, et al.,

                        Plaintiffs,
                                                               Case No. 18-cv-0994-bhl
         v.

BLUEGREEN VACATIONS UNLIMITED INC,
BLUEGREEN VACATIONS CORPORATION,

                  Defendants.
___________________________________________________________________________

                           PROTECTIVE ORDER
___________________________________________________________________________

         Based on the submissions of the parties and the factual representations set forth therein,
the Court finds that exchange of sensitive information between or among the parties and/or third
parties other than in accordance with this Order may cause unnecessary damage and injury to
the parties or to others. The Court further finds that the terms of this Order are fair and just and
that good cause has been shown for entry of a protective order governing the confidentiality of
documents produced in discovery, answers to interrogatories, answers to requests for
admission, and deposition testimony.

         IT IS HEREBY ORDERED that, pursuant to Fed. R. Civ. P. 26(c) and Civil L. R.
26(e):
         (A)    DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY
INFORMATION. Designation of information under this Order must be made by placing or
affixing on the document or material, in a manner that will not interfere with its legibility, the
words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
                (1)     One who produces information, documents, or other material may
         designate them as “CONFIDENTIAL” when the person in good faith believes they
         contain trade secrets or nonpublic confidential technical, commercial, financial,
         personal, or business information.




         Case 2:18-cv-00994-BHL Filed 12/23/20 Page 1 of 6 Document 86
             (2)     One who produces information, documents, or other material may
      designate them as “ATTORNEYS’ EYES ONLY” when the person in good faith
      believes that they contain particularly sensitive trade secrets or other nonpublic
      confidential technical, commercial, financial, personal, or business information that
      requires protection beyond that afforded by a CONFIDENTIAL designation.
             (3)     Except for information, documents, or other materials produced for
      inspection at the party’s facilities, the designation of confidential information as
      CONFIDENTIAL or ATTORNEYS’ EYES ONLY must be made prior to, or
      contemporaneously with, their production or disclosure. In the event that information,
      documents or other materials are produced for inspection at the party’s facilities, such
      information, documents, or other materials may be produced for inspection before being
      marked confidential. Once specific information, documents, or other materials have
      been designated for copying, any information, documents, or other materials containing
      confidential information will then be marked confidential after copying but before
      delivery to the party who inspected and designated them. There will be no waiver of
      confidentiality by the inspection of confidential information, documents, or other
      materials before they are copied and marked confidential pursuant to this procedure.
             (4)     Portions of depositions of a party’s present and former officers, directors,
      employees, agents, experts, and representatives will be deemed confidential only if
      designated as such when the deposition is taken or within 30 days of receipt of the
      deposition transcript.
             (5)     If a party inadvertently produces information, documents, or other
      material containing CONFIDENTIAL or ATTORNEYS’ EYES ONLY information
      without marking or labeling it as such, the information, documents, or other material
      shall not lose its protected status through such production and the parties shall take all
      steps reasonably required to assure its continued confidentiality if the producing party
      provides written notice to the receiving party within 10 days of the discovery of the
      inadvertent production, identifying the information, document or other material in
      question and of the corrected confidential designation.
      (B)    DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.
Information, documents, or other material designated as CONFIDENTIAL OR ATTORNEYS’




       Case 2:18-cv-00994-BHL Filed 12/23/20 Page 2 of 6 Document 86
EYES ONLY under this Order must not be used or disclosed by the parties or counsel for the
parties or any persons identified in subparagraphs (B)(1) and (2) below for any purposes
whatsoever other than preparing for and conducting the litigation in which the information,
documents, or other material were disclosed (including appeals). The parties must not disclose
information, documents, or other material designated as confidential to class members or
putative class members not named as plaintiffs in this litigation. Nothing in this Order prohibits
a receiving party that is a government agency from following its routine uses and sharing such
information, documents or other material with other government agencies or self-regulatory
organizations as allowed by law.
               (1)     CONFIDENTIAL INFORMATION. The parties and counsel for the
       parties must not disclose or permit the disclosure of any information, documents or other
       material designated as “CONFIDENTIAL” by any other party or third party under this
       Order, except that disclosures may be made in the following circumstances:
                       (a)     Disclosure may be made to employees of counsel for the parties
               or, when the party is a government entity, employees of the government, who
               have direct functional responsibility for the preparation and trial of the lawsuit.
               Any such employee to whom counsel for the parties makes a disclosure must be
               advised of, and become subject to, the provisions of this Order requiring that the
               information, documents, or other material be held in confidence.
                       (b)     Disclosure may be made only to employees of a party required in
               good faith to provide assistance in the conduct of the litigation in which the
               information was disclosed who are identified as such in writing to counsel for
               the other parties in advance of the disclosure of the confidential information,
               documents or other material.
                       (c)     Disclosure may be made to court reporters engaged for
               depositions and those persons, if any, specifically engaged for the limited
               purpose of making copies of documents or other material. Before disclosure to
               any such court reporter or person engaged in making copies, such reporter or
               person must agree to be bound by the terms of this Order.
                       (d)     Disclosure may be made to consultants, investigators, or experts
               (collectively “experts”) employed by the parties or counsel for the parties to




        Case 2:18-cv-00994-BHL Filed 12/23/20 Page 3 of 6 Document 86
       assist in the preparation and trial of the lawsuit. Before disclosure to any expert,
       the expert must be informed of and agree to be subject to the provisions of this
       Order requiring that the information, documents, or other material be held in
       confidence.
                (e)   Disclosure may be made to deposition and trial witnesses in
       connection with their testimony in the lawsuit and to the Court and the Court’s
       staff.
                (f)   Disclosure may be made to persons already in lawful and
       legitimate possession of such CONFIDENTIAL information.
       (2)      ATTORNEYS’ EYES ONLY INFORMATION. The parties and
counsel for the parties must not disclose or permit the disclosure of any information,
documents, or other material designated as “ATTORNEYS’ EYES ONLY” by any
other party or third party under this Order to any other person or entity, except that
disclosures may be made in the following circumstances:
                (a)   Disclosure may be made to counsel and employees of counsel for
       the parties who have direct functional responsibility for the preparation and trial
       of the lawsuit. Any such employee to whom counsel for the parties makes a
       disclosure must be advised of, and become subject to, the provisions of this
       Order requiring that the information, documents, or other material be held in
       confidence.
                (b)   Disclosure may be made to court reporters engaged for
       depositions and those persons, if any, specifically engaged for the limited
       purpose of making copies of documents or other material. Before disclosure to
       any such court reporter or person engaged in making copies, such reporter or
       person must agree to be bound by the terms of this Order.
                (c)   Disclosure may be made to consultants, investigators, or experts
       (collectively “experts”) employed by the parties or counsel for the parties to
       assist in the preparation and trial of the lawsuit. Before disclosure to any expert,
       the expert must be informed of and agree to be subject to the provisions of this
       Order requiring that the information, documents, or other material be held in
       confidence.




Case 2:18-cv-00994-BHL Filed 12/23/20 Page 4 of 6 Document 86
                        (d)    Disclosure may be made to deposition and trial witnesses in
               connection with their testimony in the lawsuit and to the Court and the Court’s
               staff.
                        (e)    Disclosure may be made to persons already in lawful and
               legitimate possession of such ATTORNEYS’ EYES ONLY information.
        (C)    MAINTENANCE OF CONFIDENTIALITY. Except as provided in
subparagraph (B), counsel for the parties must keep all information, documents, or other
material designated as confidential that are received under this Order secure within their
exclusive possession and must place such information, documents, or other material in a secure
area.
               (1)      All copies, duplicates, extracts, summaries, or descriptions (hereinafter
        referred to collectively as “copies”) of information, documents, or other material
        designated as confidential under this Order, or any portion thereof, must be immediately
        affixed with the words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” if not
        already containing that designation.
               (2)      To the extent that any answers to interrogatories, transcripts of
        depositions, responses to requests for admissions, or any other papers filed or To be
        filed with the Court reveal or tend to reveal information claimed to be confidential, these
        papers or any portion thereof must be filed under seal by the filing party with the Clerk
        of Court utilizing the procedures set forth in General L. R. 79(d). If a Court filing
        contains information, documents, or other materials that were designated
        “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by a third party, the party
        making the filing shall provide notice of the filing to the third party.
        (D)    CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party may
challenge the designation of confidentiality by motion. The movant must accompany such a
motion with the statement required by Civil L. R. 37. The designating party bears the burden
of proving that the information, documents, or other material at issue are properly designated
as confidential. The Court may award the party prevailing on any such motion actual attorney
fees and costs attributable to the motion.
        (E)    CONCLUSION OF LITIGATION. At the conclusion of the litigation, a party
may request that all information, documents, or other material not filed with the Court or




        Case 2:18-cv-00994-BHL Filed 12/23/20 Page 5 of 6 Document 86
received into evidence and designated as CONFIDENTIAL or ATTORNEYS’ EYES ONLY
under this Order must be returned to the originating party or, if the parties so stipulate,
destroyed, unless otherwise provided by law. Notwithstanding the requirements of this
paragraph, a party may retain a complete set of all documents filed with the Court, subject to
all other restrictions of this Order.

        Dated at Milwaukee, Wisconsin on December 23, 2020.

                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge




         Case 2:18-cv-00994-BHL Filed 12/23/20 Page 6 of 6 Document 86
